Case 1:18-cr-00459-PKC Document 46 Filed 04/15/20 Page 1 of 1
Case 1:18-cr-00459-PKC Document 45 Filed 04/14/20 Page 1 of 1

LAW OFFICES OF BOBBI C. STERNHEIA\

 

212-243-1100 * Main 33 West 19th Street - 4th Floor
917-306-6666 * Cell New York, New York 10011
888-587-4737 © Fax be@sternheimlaw.com

Honorable P. Kevin Castel
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

18 Cr. 459 (PKC)
Dear Judge Castel:

 

I write to thank the Court for its prompt response to today’s filing on behalf of Julio
Rodriguez. [Dkt. 43, 44]. The Court has scheduled a teleconference for April 27, 2020 [Dkt. 44],
the same day Mr. Rodriguez is scheduled for release from BOP custody, a date when relief will
no longer be necessary. Should the MDC act swiftly and deny the March 26" application to
Warden Edge, I request that the Court advance the teleconference for the earliest date and time
convenient to the Court.

Your consideration is greatly appreciated,

Very truly yours,

BOBBI C. STERNHEIM
ec: Government counsel

 
